In an action, inter alia, to recover damages for wrongful eviction and abuse of process, and to be restored to the possession of a certain premises, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated January 3,1985, as denied their application for costs and expenses.
Order reversed insofar as appealed from, with costs, and application granted to the extent that it is directed that the defendants are to personally pay to the plaintiffs’ attorney $150, and to the plaintiff Alexander Spiegel $75. The defendants’ time to make these payments is extended until 10 days after service upon them of a copy of the order to be made hereon, with notice of entry.
The defendant Tepfer was sent a notice of deposition for September 11, 1984, and on that day he appeared and sat through the depositions of several other parties, but then refused to be deposed himself. In addition, the defendants were supposed to supply a Hungarian interpreter for the deposition of the plaintiffs Alexander and Elizabeth Spiegel. The defense counsel permitted the plaintiffs to remain until 2:30 p.m. on the day of the depositions before informing them that no interpreter would be available, even though counsel knew the day before that an interpreter would not be available. As a result, Alexander Spiegel lost a day’s wages. Under *713the present circumstances an award of counsel fees of $150 and lost wages and expenses of $75 is appropriate. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.